Case 2:90-cv-00520-KJM-DB Document 6640 Filed 04/24/20 Page 1 of 2
                                                 COVID-19 DORMS EMERGENCY
                           Case 2:90-cv-00520-KJM-DB Document 6640 Filed 04/24/20 Page 2 of 2
                                                  TRANSFER SCHEDULE PART-II


      Date           Bus         FROM          TO         Transfer                              NOTES
                                                                          CRC to CSPC to be transported VIA Statewide
                       1       CRC            COR            19           Transportation Unit Total 76, PF II
                       2       CRC            COR            19
                       1       CRC            COR            19
                       1       CRC            COR            19

      Date           Bus         FROM          TO         Transfer                              NOTES
                                                                          CTF to CSPC to be transported VIA Statewide
                       1       CTF            COR            19           Transportation Unit Total 133, SECI PF
                       2       CTF            COR            19
                       3       CTF            COR            19
                       1       CTF            COR            19
                       2       CTF            COR            19
                       3       CTF            COR            19
                       4       CTF            COR            19

      Date           Bus         FROM          TO         Transfer                              NOTES
                                                                          SATF to CAC to be transported VIA Statewide
                       1       SATF           CAC            19           Transportation Unit Total 76, GP II
                       2       SATF           CAC            19
                       3       SATF           CAC            19
                       4       SATF           CAC            19

      Date           Bus         FROM          TO         Transfer                              NOTES
                                                                          SATF to COR to be transported locally - Total 175
                               SATF           COR            50
                                                                          SNY II
                               SATF           COR            50
                               SATF           COR            50
                               SATF           COR            25
ALL TRANFERS WILL BE ENDORSED BY CSU AND PMU USING THE SOMS NCE
PROCESS PRIOR TO MOVEMENT.                                                Total Transfers 460




                                                       Date: 04/20/2020
